DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of the plurality of biasing members comprises a frangible portion as recited in claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Page 17 of the Specification discloses “In another embodiment, the at least one biasing member 60 can comprise a frangible portion that can break when the camming surface 24 applies a predetermined force to the movable portion 48…” It appears that the Applicant is claiming a Species of the invention that was not elected in the reply dated 5/29/2020. Clarification is respectfully requested.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 31 is objected to because of the following informalities:  “wherein at least one of the plurality of biasing members…” should read -- wherein at least one biasing member of the plurality of biasing members...--  Currently, the claim appears to recite multiple (groups) pluralities of biasing members. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11, 21, 22, 26-29 and 31-33 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Von Philipp (US 4,526,320. von Philipp hereafter).
With respect to claim 11, Von Philipp discloses a volatile composition dispenser (embodiment in Fig. 6), comprising:
an outer shell (2); 
a volatile composition container (4) comprising at least one volatile composition therein, wherein the volatile composition container is configured to be at least partially positioned within the outer shell; 
a rupturable seal (10) sealably attached with the volatile composition container; 
a rupture element disposed adjacent to the rupturable seal, the rupture element comprising an outer housing (outer cylindrical portion of 1 defining ports 5), a movable portion (3), and a plurality of biasing member (one elastic support 11, two covering 35 and two prolongations 31) joining the movable portion with the outer housing of the rupture element, wherein the movable portion comprises a puncturing member (left opening unit 3 or the sharp tip of 3 on the left), and wherein each of the plurality of biasing members bend, flex, or stretch (“…support 11 must have a certain elasticity…” Col. 6, lines 1-6 and prolongations 31 flex) to move the movable portion relative to the outer housing (by pressing a prolongation 31 within an aperture 30), and wherein the plurality of biasing members are joined on opposing (under) sides of the movable portion and outer housing; 
a microporous membrane (6); and 
an actuator (31) configured to (capable of) move the movable portion and puncturing member relative to the outer housing of the rupture element and toward the volatile composition container to puncture the volatile composition container and release at least a portion of the volatile composition from the volatile composition container such that the portion of the volatile composition evaporates and exits the outer shell (via ports 5).
With respect to claim 21, Von Philipp further discloses wherein the outer shell further comprises a plurality of evaporation apertures (ports 5 and openings on 2 shown in Fig. 2).
With respect to claim 22, Von Philipp further discloses wherein the outer shell further comprises an intensity dial element (alignment of ports 5 on parts 1 and 2) disposed adjacent to the plurality of evaporation apertures.
With respect to claim 26, Von Philipp further discloses wherein the volatile composition comprise a material selected from the group consisting of a perfume, a fragrance, an insecticide, and combinations thereof (Abstract line 1).
With respect to claim 27, Von Philipp further discloses wherein the actuator comprises a mounting portion (30. Aperture 30 is an area or portion for mounting opener means 3).
With respect to claim 28, Von Philipp further discloses comprising a second puncturing member (right opening unit 3 or the sharp tip of 3 on the right) spaced apart from the puncturing member.
With respect to claim 29, Von Philipp further discloses wherein the puncturing member and the second puncturing member are disposed on opposing (under) side of the movable portion.
With respect to claim 31, Von Philipp further discloses wherein at least one of the plurality of biasing members comprises a frangible portion (frangible covering 35).
With respect to claim 32, Von Philipp further discloses wherein the movable portion can flex (move relative to one another. “prolongation 31 extending away from the inserted cartridge and coming to lie within the corresponding aperture 30 formed in the bottom part 1 of the box. Thus, each individual opener means 3 can be pushed with the finger against the cartridge 4. Col. 5, line 64 to Col. 6, line 1), stretch and bend.
With respect to claim 33, Von Philipp further discloses wherein the puncturing member has an inner face (eight triangular faces on each opener means 3) at a first angle with respect to the movable member and an outer face (four mostly rectangular faces on each opener means 3) at a second angle with respect to the movable member, and wherein the first angle and the second angle are not equal (See Fig. 6 with additional annotations below).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Philipp in view of Miller et al. (US 2006/0121269. Miller hereafter).
With respect to claim 23, Von Philipp discloses the volatile composition dispenser except for wherein the microporous membrane comprises ultra-high molecular weight polyethylene filled with silica.
However, Miller teaches the microporous membrane comprises ultra-high molecular weight polyethylene filled with silica (claim 24). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of microporous membrane with ultra-high molecular weight polyethylene filled with silica, as taught by Miller, to Von Philipp’s microporous membrane, in order to allow the volatile material to freely dissipate, while containing liquid within the dispenser (paragraphs [0007], [0014] and [0018]).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Philipp.
With respect to claim 30, Von Philipp discloses the volatile composition dispenser as in claim 28 except for the dispenser further comprising third and fourth puncturing members each of which are spaced apart from the puncturing member and second puncturing member.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add more (third and fourth) puncturing members with cartridge 4 (since Von Philipp already showing more than one puncturing member with cartridge) in order to add more insecticides, perfumes and/or other volatile substances to prolong the usage of the device, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, Subtitle VI, Section C.




    PNG
    media_image1.png
    408
    711
    media_image1.png
    Greyscale

Response to Arguments
The applicant argues that Von Philipp fails to disclose a plurality of biasing member. The applicant’s argument has been considered but is moot due to the new interpretation of the Von Philipp reference. The plurality of biasing member is now being interpreted as one elastic support 11, two covering 35 and two prolongations 31 (see new rejection above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752 
October 11, 2022